977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theodore HARDEN, Plaintiff-Appellant,v.REGIONAL ADM'R;  S. Fielding, Officer;  T. Stewart;  John B.Taylor, Defendants-Appellees.
No. 92-6344.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 28, 1992Decided:  October 6, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-91-722-R)
Theodore Harden, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
Affirmed.
Before HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Theodore Harden appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Harden v. Regional Administrator, No. CA-91-722-R (W.D. Va.  Mar. 23, 1992).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that prison regulations created a liberty interest in the right to appeal prison disciplinary decisions, but that Harden had no liberty interest in receiving appeal forms absent a request for those forms.  Accordingly, we find that prison officials' failure to provide Harden with such forms did not violate the Due Process Clause of the Fourteenth Amendment.   Olim v. Wakinekoma, 461 U.S. 238, 249 (1983)